Title: To George Washington from Samuel Huntington, 29 March 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir
            Philadelphia March 29. 1780
          
          I have been honoured with your Excellency’s Favours of the 6th, 8th, 17th, 20th, 23d, 26th & 27th Instant—and laid them before Congress.
          Have received no later Intelligence from the southern Army than that which you was pleased to communicate.
          Your Excellency will herewith receive a printed Copy of the Proceeding of the Court Martial on the Trial of Majr Genl Arnold and also an Act of Congress of this Day by which you will be informed that Genl Du Portail is directed to repair with all possible Despatch to the southern Army. I have the honour to be with the most perfect respect your Excy’s hble servt
          
            Sam. Huntington President
          
        